Holmes, J.,
dissenting. I dissent, in that the witness did testify sufficiently to satisfy the requirements of proof of capital investment proposed for this dealership. The applicant witness testified that his investment would be in a “six figure” category. The hearing here involved an existing dealer of known repute and worth, and one who had been accepted by the manufac*29turer for this dealership.1 This was not a witness of unknown capability or financial recognition in the community at large. To require him to testify to, or produce, actual proposed investment was unnecessary and beyond the reasonable needs of the hearing.
There was no abuse of discretion on the part of the trial court or the court of appeals in not compelling Remlinger to testify to the exact amount of the proposed capital investment in such dealership. I would affirm the judgment of the court of appeals.

 As a matter of fact, the issue is moot at this point, in that the manufacturer has authorized the establishment of this dealership which is now, according to counsel, operating in Massillon.